UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

 

GABRIEL STELLATO, HANNAH BUCKLEY, REBEKAH ANSWER TO

COHEN, IMANI SCHULTERS, MIAH LATVALA, and CONSOLIDATED CLASS
MIKAYLA FALLON, individually and on behalf of all other ACTION COMPLAINT
similarly situated,

Plaintiffs, Civil Action No.
2:20-cv-01999-GRB-ARL.
V.
HOFSTRA UNIVERSITY,

Defendant.

 

Defendant, Hofstra University (“Defendant,” “Hofstra” or the “University”), through
its undersigned counsel, answers the Consolidated Class Action Complaint as follows:

1. Paragraph 1 does not contain factual allegations to which a response is
required; but to the extent the paragraph is interpreted to contain any factual
allegations, DENIES any allegations contained in said paragraph.

2. DENIES the allegations in paragraph 2.

3. DENIES the allegations in paragraph 3.

4. DENIES the allegations in paragraph 4.

5. DENIES the allegations in paragraph 5.

6. DENIES the allegations in paragraph 6, except admits only that Plaintiffs
purport to seek compensation for certain tuition and fees.

7. With respect to paragraph 7, DENIES the allegations, except ADMITS that
Plaintiff Stellato was enrolled as an undergraduate student at the University during the
2019-2020 academic year and that Plaintiff paid certain tuition and fees for the Spring

2020 semester and states that Plaintiff Stellato received approximately $33,000 in

3645539.2
financial assistance for the Spring 2020, semester, including scholarships in the amount
of $10,000; and DENIES KNOWLEDGE OR INFORMATION sufficient to form a belief
as to the truth of the allegations regarding Plaintiff Stellato’s residence and alleged
attendance and access to campus resources and facilities.

8. With respect to paragraph 8, DENIES the allegations, except ADMITS that
Plaintiff Buckley was enrolled as an undergraduate student at the University during the
2019-2020 academic year and that Plaintiff paid certain tuition and fees for the Spring
2020 semester, and states that Plaintiff Buckley received approximately $34,000 in
financial assistance for the Spring 2020, semester, including a scholarship in the
amount of $13,500; and DENIES KNOWLEDGE OR INFORMATION sufficient to form a
belief as to the truth of the allegations regarding Plaintiff Buckley’s residence and
alleged attendance and access to campus resources and facilities.

9. With respect to paragraph 9, DENIES the allegations, except ADMITS that
Plaintiff Cohen was enrolled as a law student at the University during the 2019-2020
academic year and that Plaintiff paid certain tuition and fees for the Spring 2020
semester and states that Plaintiff Cohen received approximately $43,456 in financial
assistance for the Spring 2020, semester, including scholarships in the amount of
$2,500; and DENIES KNOWLEDGE OR INFORMATION sufficient to form a belief as to
the truth of the allegations regarding Plaintiff Cohen’s residence and alleged attendance
and access to campus resources and facilities.

10. With respect to paragraph 10, DENIES the allegations, except ADMITS
that Plaintiff Schulters was enrolled as an undergraduate student at the University

during the 2019-2020 academic year and that Plaintiff paid certain tuition and fees for

3645539.2
the Spring 2020 semester and states that Plaintiff Schulters received approximately
$10,750 in financial assistance for the Spring 2020, semester, including scholarships in
the amount of $10,750; and DENIES KNOWLEDGE OR INFORMATION sufficient to
form a belief as to the truth of the allegations regarding Plaintiff Schulters’ residence
and alleged attendance and access to campus resources and facilities.

11. | With respect to paragraph 11, DENIES the allegations, except ADMITS
that Plaintiff Latvala was enrolled as an undergraduate student at the University during
the 2019-2020 academic year and that Plaintiff paid certain tuition and fees for the
Spring 2020 semester and states that Plaintiff Latvala received approximately $36,000
in financial assistance for the Spring 2020, semester, including scholarships and grants
in the amount of $15,447; and DENIES KNOWLEDGE OR INFORMATION sufficient to
form a belief as to the truth of the allegations regarding Plaintiff Latvala’s residence and
alleged attendance and access to campus resources and facilities.

12. With respect to paragraph 12, DENIES the allegations, except ADMITS
that Plaintiff Fallon was enrolled as an undergraduate student at the University during
the 2019-2020 academic year and that Plaintiff paid certain tuition and fees for the
Spring 2020 semester and states that Plaintiff Fallon received approximately $7,250 in
financial assistance for the Spring 2020, semester, including scholarships and grants in
the amount of $7,250; and DENIES KNOWLEDGE OR INFORMATION sufficient to
form a belief as to the truth of the allegations regarding Plaintiff Fallon’s residence and
alleged attendance and access to campus resources and facilities.

13. With respect to paragraph 13, DENIES the allegations, except ADMITS

that the University is located in Hempstead, New York.

3645539 .2
14. | Paragraph 14 states a legal conclusion, which is neither admitted nor
denied, but which is submitted to the Court.

15. Paragraph 15 states a legal conclusion, which is neither admitted nor
denied, but which is submitted to the Court.

16. | Paragraph 16 states a legal conclusion, which is neither admitted nor
denied, but which is submitted to the Court.

17. ADMITS the allegations in paragraph 17.

18. ADMITS the allegations in paragraph 18.

19. DENIES the allegations in paragraph 19.

20. With respect to paragraph 20, DENIES the allegations, except states that
the referenced website speaks for itself.

21. DENIES the allegations in paragraph 21.

22. With respect to paragraph 22, DENIES the allegations, except sates that
the referenced website speaks for itself.

23. DENIES the allegations in paragraph 23.

24. With respect to paragraph 24, DENIES the allegations, except states that
the referenced website speaks for itself.

25. DENIES the allegations in paragraph 25.

26. With respect to paragraph 26, DENIES the allegations, except states that
the University published Bulletins that set forth the academic offerings available during
the 2019-2020 academic year, and further states that the referenced Bulletin and the
referenced March 8, 2020 update speak for themselves.

27. DENIES the allegations in paragraph 27.

3645539.2
28. With respect to paragraph 28, states that the University published the
tuition and fees applicable to the 2019-2020 academic year on its website, a copy of
which is attached as Exhibit A, and such website speaks for itself.

29. With respect to paragraph 29, DENIES the allegations, except states that
the website speaks for itself.

30. With respect to paragraph 30, DENIES the allegations, except states that
the Bulletins that set forth the academic offerings for the 2019-2020 academic year
speak for themselves.

31. With respect to paragraph 31, DENIES the allegations, except states that
the University published the tuition and fees applicable to the 2019-2020 academic year
on its website (a copy of which is attached as Exhibit A) and such website speaks for
itself.

32. With respect to paragraph 32, DENIES the allegations, except ADMITS
that Plaintiffs were enrolled as students at Hofstra in the Spring 2020 semester.

33. DENIES the allegations in paragraph 33.

34. With respect to paragraph 34, DENIES the allegations, except states that
the website speaks for itself.

35. With respect to paragraph 35, DENIES the allegations, except states that
the website speaks for itself.

36. With respect to paragraph 36, DENIES the allegations, except states that
the website speaks for itself.

37. With respect to paragraph 37, DENIES the allegations, except states that

the website speaks for itself.

3645539.2
38. DENIES the allegations in paragraph 38.

39. With respect to paragraph 39, DENIES the allegations, except ADMITS
that Hofstra published the referenced Bulletin and the 2019-2020 student handbook, a
copy of which is attached as Exhibit B.

40. DENIES the allegations in paragraph 40.

41. With respect to paragraph 41, DENIES the allegations, except states that
the Bulletin speaks for itself.

42. With respect to paragraph 42, DENIES the allegations, except states that
the Bulletin speaks for itself.

43. With respect to paragraph 43, DENIES the allegations, except states that
the Bulletin speaks for itself.

44. With respect to paragraph 44, DENIES the allegations, except states that
the Bulletin speaks for itself.

45. With respect to paragraph 45, DENIES the allegations, except states that
the student handbook speaks for itself.

46. With respect to paragraph 46, DENIES the allegations, except states that
the website speaks for itself.

47. DENIES the allegations in paragraph 47.

48. With respect to paragraph 48, DENIES the allegations, except ADMITS
that Hofstra published an Academic Calendar for the 2019-2020 semester for
undergraduates, and an Academic Calendar for the 2019-2020 semester for law
students, which are attached as Exhibits C and D, and states that such Academic

Calendars speak for themselves.

3645539.2
49. With respect to paragraph 49, DENIES the allegations, except ADMITS
that Plaintiffs were enrolled as students at Hofstra during the Spring 2020 semester.

50. DENIES the allegations in paragraph 50.

51. With respect to paragraph 51, states that on March 8, 2020, the University
issued the statement attached as Exhibit E, which statement speaks for itself.

52. With respect to paragraph 52, states that on March 10, 2020, the
University issued the statement attached as Exhibit F, which statement speaks for
itself.

53. With respect to paragraph 53, states that on March 12, 2020 and March
17, 2020, the University issued the statements attached as Exhibits G and I, which
statements speak for themselves.

94. With respect to paragraph 54, states on that on March 15, 2020, the
University issued the statement attached as Exhibit H, which statement speaks for
itself.

55. With respect to paragraph 55, DENIES the allegations, except states that
on March 17, 2020, the University issued the statement attached as Exhibit I, which
statement speaks for itself.

56. With respect to paragraph 56, DENIES the allegations, except states that
the statements issued by the University on March 8, 10, 12, 15 and 17 speak for
themselves.

57. With respect to paragraph 57, DENIES the allegations, except states that
the University’s website publication of the tuition and fees applicable to the 2019-2020

academic year (attached as Exhibit A) speaks for itself.

3645539.2
58. DENIES the allegations in paragraph 58.

59. DENIES the allegations in paragraph 59.

60. With respect to paragraph 60, DENIES the allegations, except states that
the statements issued by the University on March 8, 10, 12, 15 and 17 speak for
themselves.

61. DENIES the allegations in paragraph 61.

62. With respect to paragraph 62, DENIES the allegations regarding the
services provided during the Spring 2020 semester, and DENIES KNOWLEDGE OR
INFORMATION sufficient to form a belief as to the truth of any remaining allegations in
said paragraph.

63. DENIES KNOWLEDGE OR INFORMATION sufficient to form a belief as
to the truth of the allegations in paragraph 63.

64. DENIES KNOWLEDGE OR INFORMATION sufficient to form a belief as
to the truth of the allegations in paragraph 64.

65. DENIES KNOWLEDGE OR INFORMATION sufficient to form a belief as
to the truth of the allegations in paragraph 65.

66. DENIES the allegations in paragraph 66.

67. With respect to paragraph 67, DENIES the allegations, except ADMITS
that the University took measures that were necessary to protect public health.

68. DENIES the allegations in paragraph 68, except admits only that Plaintiffs

purport to seek compensation for certain tuition and fees.

3645539.2
69. Paragraph 69 does not state a factual allegation to which a response is
required; but to the extent a response is required, DENIES that class certification is
appropriate.

70. Paragraph 70 states a legal conclusion, which is neither admitted nor
denied, but which is submitted to the Court; but to the extent a response is required,
DENIES that class certification is appropriate, and DENIES that Plaintiffs or the
purported class members suffered damages.

71. Paragraph 71 states a legal conclusion, which is neither admitted nor
denied, but which is submitted to the Court; but to the extent a response is required,
DENIES that class certification is appropriate.

72. Paragraph 72 states a legal conclusion, which is neither admitted nor
denied, but which is submitted to the Court; but to the extent a response is required,
DENIES that class certification is appropriate, and DENIES that Plaintiffs or the
purported class members suffered damages.

73. Paragraph 73 states a legal conclusion, which is neither admitted nor
denied, but which is submitted to the Court; but to the extent a response is required,
DENIES that class certification is appropriate, and DENIES that Plaintiffs or the
purported class members suffered damages.

74. Paragraph 74 states a legal conclusion, which is neither admitted nor
denied, but which is submitted to the Court; but to the extent a response is required,
DENIES that class certification is appropriate.

75. Defendant responds to the inclusive allegations of paragraph 75

consistent with the responses set forth above.

3645539.2
76. With respect to paragraph 76, ADMITS that Plaintiffs purport to represent
themselves and a class of individuals, but DENIES that class certification is appropriate.

77. DENIES the allegations in paragraph 77.

78. DENIES the allegations in paragraph 78.

79. Paragraph 79 states a legal conclusion, which is neither admitted nor
denied, but which is submitted to the Court.

80. DENIES the allegations in paragraph 80.

81. DENIES the allegations in paragraph 81.

82. DENIES KNOWLEDGE OR INFORMATION sufficient to form a belief as
to the truth of the allegations in paragraph 82.

83. DENIES the allegations in paragraph 83.

84. DENIES the allegations in paragraph 84.

85. DENIES the allegations in paragraph 85.

86. DENIES the allegations in paragraph 86.

87. DENIES the allegations in paragraph 87.

88. DENIES the allegations in paragraph 88.

89. With respect to paragraph 89, ADMITS that Plaintiffs seek to recover
damages and equitable relief on behalf of themselves and a class of individuals, but
DENIES that Plaintiffs or any purported class members are entitled to relief.

90. Defendant responds to the inclusive allegations of paragraph 90

consistent with the responses set forth above.

10

3645539.2
91. Paragraph 91 does not state factual allegations to which a response is
required; but to the extent a response is required, DENIES that Plaintiffs are entitled to
relief under any theory.

92. DENIES the allegations in paragraph 92.

93. DENIES the allegations in paragraph 93.

94. DENIES the allegations in paragraph 94.

95. DENIES KNOWLEDGE AND INFORMATION sufficient to form a belief as
to the truth of the allegations in paragraph 95.

96. With respect to paragraph 96, DENIES the allegations, except ADMITS
that Plaintiffs paid certain tuition and fees to the University.

97. DENIES the allegations in paragraph 97.

98. DENIES the allegations in paragraph 98.

99. Defendant responds to the inclusive allegations of paragraph 99
consistent with the responses set forth above.

100. With respect to paragraph 100, ADMITS that Plaintiffs purport to represent
themselves and a class of individuals, but DENIES that class certification is appropriate,
and DENIES that Plaintiffs are entitled to relief under any theory.

101. DENIES the allegations in paragraph 101.

102. DENIES the allegations in paragraph 102.

103. DENIES the allegations in paragraph 103.

104. DENIES the allegations in paragraph 104.

105. DENIES the allegations in paragraph 105.

106. DENIES the allegations in paragraph 106.

11

3645539.2
107. DENIES the allegations in paragraph 107.

108. Defendant responds to the inclusive allegations of paragraph 108
consistent with the responses set forth above.

109. With respect to paragraph 109, ADMITS that Plaintiffs purport to represent
themselves and a class of individuals, but DENIES that class certification is appropriate,
and DENIES that Plaintiffs are entitled to relief under any theory.

110. DENIES the allegations in paragraph 110.

111. DENIES the allegations in paragraph 111.

112. DENIES the allegations in paragraph 112.

113. DENIES the allegations in paragraph 113.

114. DENIES the allegations in paragraph 114.

115. DENIES each and every other allegation not specifically admitted or

otherwise responded to above.

DEFENSES AND AFFIRMATIVE DEFENSES
FIRST DEFENSE
116. Plaintiffs’ Complaint fails to state a claim upon which relief may be granted.
SECOND DEFENSE
117. Plaintiffs (and any member of the putative class) have waived any objection
to or acquiesced to the transition to the remote instruction by continuing their enrollment
at Hofstra following the transition to remote instruction.

THIRD DEFENSE

12
3645539.2
118. Hofstra fully performed all of its contractual obligations to Plaintiffs by
continuing instruction in their chosen courses by Hofstra faculty, and by awarding
Plaintiffs credit for their Spring 2020 semester courses when they completed the work,
as is set forth in Plaintiffs’ transcripts attached as Exhibits J through O.

FOURTH DEFENSE

119. Hofstra fully performed all of its contractual obligations to any member of
the putative class by continuing instruction in their chosen courses by Hofstra faculty,
and by awarding them credit for their Spring 2020 Semester courses when they
completed the work.

FIFTH DEFENSE
120. Hofstra at all times acted reasonably and in good faith.
SIXTH DEFENSE

121. The continuation of on-campus in-person instruction was rendered
impossible by the global COVID-19 pandemic and by Executive Orders of the Governor
of the State of New York.

SEVENTH DEFENSE

122. Some or all of Plaintiffs’ claims are subject to dismissal, inter alia, because

they are duplicative of the breach of contract claim.
EIGHTH DEFENSE

123. Plaintiffs (and any member of the putative class) have not suffered any

damages.

13
3645539.2
Case 2:20-cv-01999-GRB-ARL Document 18 Filed 11/19/20 Page 14 of 15 PagelD #: 975

NINTH DEFENSE

124. In the event Plaintiffs (or any member of the putative class) have suffered

damages, such damages were not caused by Hofstra.

TENTH DEFENSE

125. Plaintiffs (and any member of the putative class) have failed to mitigate their

damages, if any.

WHEREFORE, Defendant demands judgment dismissing the Complaint,

awarding it costs and disbursements and such other and further relief as is just and

proper.

Dated: November 19, 2020

3645539.2

14

BOND, SCHOENECK & KING, PLLC

By:__ s/ Suzanne M. Messer
Suzanne M. Messer
Stephanie M. Campbell

Attorneys for Defendant Hofstra

University

Office and P.O. Address

One Lincoln Center

Syracuse, New York 13202-1355

Telephone: (315) 218-8000
CERTIFICATE OF SERVICE

| hereby certify that on November 19, 2020, the foregoing Answer, with Exhibits

A —O were served via the Court's CM/ECF system to the following:

BURSOR & FISHER, P.A.
Joseph |. Marchese
Andrews J. Obergfell

888 Seventh Avenue

New York, NY 10019
imarchese@bursor.com
aobergfell@bursor.com
HAGENS BERMAN SOBOL
SHAPIRO LLP

Nathanial A. Tarnor

555 Fifth Avenue, Suite 1700
New York, NY 10017
nathant@hbsslaw.com
HAGENS BERMAN SOBOL
SHAPIRO LLP

Daniel J. Kurowski

Whitney K. Siehl

455 N. Cityfront Plaza Drive,
Suite 2410

Chicago, IL 60611
dank@hbsslaw.com
whitneys@hbsslaw.com
BERGER MONTAGUE PC
E. Michelle Drake

Joseph C. Hashmall

43 Southeast Main Street,
Suite 505

Minneapolis, MN 55414
emdrake@bm.net

ihashmall@bm.net

Dated: 11/19/20

3645539.2

BURSER & FISHER, P.C.

Sarah N. Westcot

2665 S. Bayshore Drive, Suite 200
Miami, FL 33133
swestcott@bursor.com

HAGENS BERMAN SOBOL
SHAPIRO LLP

Steve W. Berman

1301 Second Avenue, Suite 20000
Seattle, WA 98101
steve@hbsslaw.com

BERGER MONTAGUE PC

Ellen T. Noteware

1818 Market Street, Suite 3600
Philadelphia, PA 19103

enoteware@bm.net

s/ Suzanne M. Messer
Suzanne M. Messer

15
